Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 6/17/2022 in which claim 2 is cancelled and claims 1 and 4 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1 and 3-6 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/US 2018/037690 filed on 6/15/2018, which claims priority to provisional application 62/533907 filed on 7/18/2017.

Withdrawn Rejections
All rejection(s) of record for claim(s) 2 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 6/17/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023), in view of Blackwell et al. (US 2013/0136782) and under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023), in view of Blackwell et al. (US 2013/0136782), further in view of Sutrina et al. (Microbiology, 2016), has been fully considered and is persuasive.  The combined teachings of the prior art do not suggest sulfate-reducing prokaryotes as the target of biofilm dispersal. The rejections are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023, reference of record), in view of Blackwell et al. (US 2013/0136782, reference of record), further in view of Nguyen et al. (US 2017/0191357, pub 7/6/2017, reference of record).
Choi et al discloses a method for inhibiting quorum sensing by administering a quorum sensing inhibitor (QSI), where the QSI is D-mannose and where by inhibiting quorum sensing the formation of a bacterial biofilm is inhibited. (Claims ; ¶0087-0090)
Choi et al does not teach the dispersal of an existing sulfate-reducing prokaryote biofilm by administering the instantly claimed sugars.
Blackwell discloses a method for dispersal of gram-negative bacterial biofilms by administering small molecules that operate to disperse the biofilm by inhibiting quorum sensing. (Claims 1-9, ¶0004-0008) Blackwell discloses that small molecules capable of inhibiting the growth of biofilm and particularly those capable of removing (i.e., dispersing) preformed biofilms would be extremely useful to combat bacterial infection in a range of applications in industry, agriculture, and the environment. (¶0004) Blackwell discloses that the gram-negative bacteria may be Pseudomonas aeruginosa, Aeromonas hydrophila, A. salmonicida, Agrobacterium tumefaciens, Burkholderia cepacia, Chromobacterium violaceum, Enterobacter agglomeran, Erwinia carotovora, E. chrysanthemi, Escherichia coli, Nitrosomaseuropaea, Obesumbacterium proteus, Pantoea stewartii, Pseudomonas aureofaciens, P. syringae, Ralstonia solanacearum, Rhisobium etli, R. leguminosarum, Rhodobacter sphaeroides, Serratia liguefaciens, S. marcescens, Vibrio anguillarum, V. fischeri, V. cholerae, Xenorhabdus nematophilus, Yersinia enterocolitica, Y. pestis, Y. pseudotuberculosis, Y. medievalis, and Y. ruckeri.(̬¶0083)
Nguyen discloses methods for suppressing growth of bacteria in oilfield operations and that the type of bacteria whose growth is to be suppressed using the embodiments of the present disclosure is not believed to be particularly limited.  Upon the identification of a particular strain or type of bacteria in the wellbore or the subterranean formation, biocidal nanoparticles can be chosen that particularly target the type(s) of bacteria that are present.  In more specific embodiments, the bacteria present in the wellbore or the subterranean formation can be anaerobic bacteria, particularly sulfate-reducing bacteria.  Particular bacteria of interest in the oilfield industry whose growth may be suppressed using the methods described herein include, for example, Desulfovibrio desulfuricans, Desulfovibrio vulgaris, Desulfosarcina variabilis, Desulfobacter hydrogenophilus, Bdellovibrio bacteriovorus, Myxococcus xanthus, Bacillus subtilis, and Methanococcus vannielii. (¶0083)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Choi for inhibiting quorum sensing, by administering D-mannose, would be effective at inhibiting bacterial biofilm, as well as dispersing an existing bacterial film, because Blackwell teaches that inhibition of quorum sensing is effective to disperse bacterial biofilms. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on the suggestion of Blackwell that small molecules capable of inhibiting the growth of biofilm and particularly those capable of removing (i.e., dispersing) preformed biofilms would be extremely useful to combat bacterial infection in a range of applications in industry, agriculture, and the environment, that the dispersal of bacterial biofilms using D-mannose or mannose analogues, would be advantageously applied to dispersing bacteria such as Desulfovibrio desulfuricans or Desulfovibrio vulgaris known to be a problem in the industrial field of oil wellbores, as per Nguyen.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Choi/ Blackwell/Nguyen, has been fully considered but is not persuasive. 
Applicant argues that the rejection is based on hindsight reasoning, particularly that the small molecules taught by Blackwell as effective for biofilm dispersal are not sugars and the bacteria are not sulfate-reducing. Applicant further argues that Choi, despite teaching D-mannose, only teaches inhibition, not dispersal, of biofilms.
Applicants’ argument is not persuasive because Blackwell provides the intellectual framework that small molecules effective to inhibit quorum sensing are also effective to disperse biofilms. Choi teaches that D-mannose is a small molecule effective to inhibit quorum sensing.  One of ordinary skill in the art recognizes that quorum sensing is a universal mechanism by which bacteria in a biofilm colony communicate. Thus, it is reasonable to expect that molecules effective to inhibit quorum sensing, like D-mannose and 2-aminobenzimidazoles, would also be effective to disperse biofilms, based on the teaching of Blackwell that inhibition of quorum sensing is effective to disperse bacterial biofilms. Blackwell also suggests that the biofilm dispersal technique of inhibiting quorum sensing can be applied to bacterial biofilms across a range of industries and applications. Nguyen provides an example of a bacterial biofilm that is a problem in the oil wellbore industry, namely the sulfate-reducing bacteria Desulfovibrio desulfuricans or Desulfovibrio vulgaris. Based on the suggestion of Blackwell/Choi, it is reasonable to apply the technique of biofilm dispersal via D-mannose quorum sensing inhibition, to the problem biofilms taught by Nguyen. Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  While the instant specification provides working examples demonstrating the effectiveness of the claimed sugars at dispersing biofilms of Desulfovibrio desulfuricans or Desulfovibrio vulgaris, there is no comparative evidence showing that the use of said sugars is somehow unexpectedly different, when compared to dispersal of other bacterial biofilms. Applicant is requested to note that it is well-settled that the evidence including a comparison with the closest prior art is one of elements to be considered as unexpected results (see for example, In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978), which is provided either in the specification or an affidavit or declaration submitted during prosecution on the issue.
The rejection is still deemed proper and is maintained.

Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0082023, reference of record), in view of Blackwell et al. (US 2013/0136782, reference of record), further in view of Nguyen et al. (US 2017/0191357, pub 7/6/2017, reference of record), further in view of Sutrina et al. (Microbiology, 2016, reference of record).
The disclosure of Choi/Blackwell/Nguyen is references as discussed above. The combined prior art does not teach all the claimed sugar analogues.
Sutrina discloses that D-mannose analogues, specifically 2-deoxy-D-glucose (2DG), methyl a-D-mannopyranoside (aMM), or methyl a-D-glucopyranoside (aMG) are effective at inhibiting biofilm formation. (Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the D-mannose of Choi, with any one of the mannose analogues of Sutrina, with a reasonable expectation of success, because Sutrina teaches that the analogues share the property of D-mannose for inhibiting bacterial biofilm growth.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art of Choi/Blackwell/Nguyen does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.


	Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623